Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/06/2022 has been entered.
Election/Restriction
Claims 1-6, 8-15, 31, 34, 36-41, and 56-59 are pending for examination. 
Claims 8-9, 12, 15 and 56 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
In response to the species restriction, Applicants elected compound No. 3, found in Table 1, Applicants stated that claims 1-6, 10, 11, 13, 14, 31, 34, and 36-41 and 57-59 read on the elected species.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The rejection of claims 1-7, 10, 11, 13, 14, 31, 34, and 36-41 and 57-59 under 35 U.S.C. 103 as being unpatentable over Maier et al. (WO 2013/086354 A1), is withdrawn in response to Applicant’s amendment to the claims and in view of the rejection set forth below.
Claim(s) 1-7, 10, 11, 13, 14, 31, 34, and 36-41 and 57-59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ansell et al. (WO2013086322A1).
Ansell et al. describes cationic lipids “suitable for forming nucleic acid-lipid particles.” (See Summary at page 2).  
The cationic lipids of Ansell et al. have the following formula:

    PNG
    media_image1.png
    176
    404
    media_image1.png
    Greyscale
(See page 76 for definitions).
The cationic lipids comprise a hydrophobic group combined with a head group. 
Suitable head groups defined on page 17:

    PNG
    media_image2.png
    60
    606
    media_image2.png
    Greyscale

Suitable hydrophobic tail groups include those in Table 2, page 20-21:

    PNG
    media_image3.png
    125
    326
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    152
    265
    media_image4.png
    Greyscale

More suitable hydrophobic groups are described on page 22:

    PNG
    media_image5.png
    44
    249
    media_image5.png
    Greyscale
 
    PNG
    media_image5.png
    44
    249
    media_image5.png
    Greyscale

The compounds of Ansell et al. are highly similar to compounds of structure (I) of claim 1, where: Z is a polar functional group, L is ~O(C=O)-, where Z-L is one of the head groups defined above, and where X is CRa, and R1/R2 (b1 and b2 are 0) combined with CRa is one of the hydrophobic groups listed above.  See the following compounds on pages 25-27, which comprise a combination of the headgroups and hydrophobic groups described above:

    PNG
    media_image6.png
    92
    259
    media_image6.png
    Greyscale
,
    PNG
    media_image7.png
    123
    261
    media_image7.png
    Greyscale
, and
    PNG
    media_image8.png
    108
    338
    media_image8.png
    Greyscale
.
Regarding claims 1-7, 10, 11, 13, 14, 31, 34, and 36-41 and 57-59, these particular compounds of Ansell et al. differ from the compounds of the instant claims because it does not teach where c1 and c2 are independently an integer from 5 to 10.  However, the cationic lipid Formula (I) of Ansell et al. is encompassed by the compounds of formula (I) of the instant invention as defined in claim 1.
Regarding claim 41, Ansell et al. discloses a pharmaceutical composition comprising a lipid particle and a therapeutic agent, wherein the active agent is a plasmid, immunostimulatory oligonucleotide, a siRNA, an antisense oligonucleotide, microRNA, an antagomirs, an aptamer, and a ribozyme (See page 84, claims section of this WIPO document).
Regarding claims 57-59, Ansell et al. teach the following at page 39:

    PNG
    media_image9.png
    151
    573
    media_image9.png
    Greyscale

4.	Ansell et al. teach lipid nanoparticles (LNPs) according to the present invention, wherein the LNPs comprise a nucleic acid, wherein the nucleic acid can be single or double stranded DNA or RNA, and pharmaceutical formulations thereof.  Although Ansell et al. does not specifically disclose wherein the nucleic acid is mRNA, it would have been obvious to one of ordinary skill in the art to have substituted one single stranded RNA for another with the expectation of production a similar formulation for use for the same purpose, i.e. to increase cellular uptake of nucleic acid DNA or RNA. 
5.	Moreover, with respect to the various compounds encompassed by formula I of the instant claims, and the elected species, the compounds of Ansell et al. share significant structural similarity to the claimed compounds and are disclosed for use in the same manner.  Specifically, for the delivery of nucleic acid (DNA or RNA) into cells.  Absent evidence to the contrary, the instantly claimed compounds are obvious variants of the prior art compounds. As per MPEP 2144.09, “[A] prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.  An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS-SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699